     Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 1 of 8 PageID #:3358




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DAVID HAKIM,                                   )
                                               )
        Plaintiff,                             )
                                               )       Case No. 1:15-cv-06487
v.                                             )
                                               )       Honorable Thomas M. Durkin
SAFARILAND, LLC and DEFENSE                    )
TECHNOLOGY CORPORATION OF                      )
AMERICA,                                       )
                                               )
        Defendants.                            )

DEFENDANTS SAFARILAND, LLC AND DEFENSE TECHNOLOGY CORPORATION
OF AMERICA MOTION FOR JUDGMENT AS A MATTER OF LAW AT THE END OF
                        PLAINTIFF’S CASE

        Defendants, SAFARILAND, LLC AND DEFENSE TECHNOLOGY CORPORATION

OF AMERICA, by their attorney JOHN W. PATTON, JR., of PATTON & RYAN, LLC, move

this Honorable Court, pursuant to Fed. R. Civ. P. 50(a), for judgment as a matter of law in favor

of defendants SAFARILAND, LLC AND DEFENSE TECHNOLOGY CORPORATION OF

AMERICA, and against plaintiff DAVID HAKIM. In support, defendants state:

        1.      Plaintiff has brought a products liability action alleging defective design,

defective manufacture, and the failure to warn plaintiff about the need to shoot defendants’

breaching round into a solid metal surface. Though having the burden of proof, plaintiff did not

offer evidence sufficient to get any of his claims to the jury. JMOL should be granted.

        2.      The happening of an accident does not create an inference that a product was

defective and that it caused an injury. Schaefer v. Universal Scaffolding & Equip., LLC. 839

F.3d 599, 604 (7th Cir. 2016); West v. Deere & Co., 201 Ill. App. 3d 891, 897, 559 N.E.2d 511




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 2 of 8 PageID #:3359




(2d dist. 1990); Shramek v. Gen. Motors Corp., 69 Ill. App. 2d 72, 78, 216 N.E.2d 244 (1st. Dist.

1966).

         3.    Moreover, Illinois law holds that where the subject of a lawsuit involves

specialized information beyond the ken of an average juror, expert testimony must be provided.

See, Henry v. Panasonic v. Factory Automation Co., 396 Ill. App. 3d 321, 326-27, 917 N.E.2d

1086 (4th Dist. 2009) (affirming summary judgment for defendants because of failure to offer

expert opinion as to defective design).

         4.    Here, plaintiff has no offered any expert opinion as to any of his three liability

theories. As for plaintiff’s design claim, the consumer expectation defense is often applied, as it

has been applied in this case. Under the test:

               [A] plaintiff must establish what an ordinary consumer purchasing
               the product would expect about the product and its safety. This is
               an objective standard based on the average, normal, or ordinary
               expectations of the reasonable person; it is not dependent upon the
               subjective expectation of a particular consumer or user. See
               American Law of Products Liability 3d § 17:24, at 17-44 (1997);
               L. Bass, Products Liability: Design & Manufacturing Defects § 4:1
               (2d ed. 2001); Britton v. Electrolux Home Products, Inc., No. CIV-
               05-1322-F, 2006 U.S. Dist. LEXIS 74945 (W.D.Okla. October 13,
               2006); Crosswhite v. Jumpking, Inc., 411 F. Supp. 2d 1228, 1232
               (D. Or. 2006); Henrie v. Northrup Grumman Corp., No. 2:04-CIV-
               00296, 2006 U.S. Dist. LEXIS 23621 (D. Utah April 24, 2006).
               See also 1 D. Owens, M. Madden & M. Davis, Madden & Owens
               on Products Liability § 5:6, at 294-5 (3d ed. 2000).

               Calles v. Scripto-Tokai Corp., 224 Ill. 2d 247, 254, 864 N.E.2d
               249 (2007) (emphasis supplied).

An average juror does not have knowledge about the design of a shotgun breaching round. An

ordinary consumer would expect that if a breaching round hit its ultimate target—a metal

object—the round would disintegrate. That was the instruction given that were part of the

product: hit a metal hinge, latch, locking mechanism, and the like. Disrupting a metal object is




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 3 of 8 PageID #:3360




the purpose of a round, not putting a hole in a wooden door. The evidence at trial showed that

when the round hit metal, they disintegrated.

        5.     Moreover, there is no expert evidence that the composition of the round itself, the

casing from which it was shot, the primer, and/or the ignition source that propelled the round out

of the shotgun, were designed in a matter that made breaching rounds, as a whole, unreasonably

dangerous to use for their intended and expected purpose. Plaintiff did not offer any

governmental regulations, industry standards, or expert opinion dealing with the proper design of

a breaching round. Though argument and witness testimony, plaintiff has conceded over and

over that defendants’ product has worked effectively and safely countless times. Plaintiff’s

complaint is that only the batch of shells involved here were defective, which eliminates any

claim that breaching wrounds, as a whole, were defectively designed. Plaintiff did not offer any

evidence of a reasonable and feasible alternative design for a breaching round. There is

absolutely no evidence that any person, at any time prior to this accident, has ever been hurt by a

defective round. The video evidence regarding the actual training exercise showed that the round

can be safely shot. Coupled with the lack of any evidence—expert or otherwise—of a defective

product design, defendants are entitled to JMOL as to plaintiff’s defective design claim.

        6.     Furthermore, under the risk-utility test:

               [A] plaintiff may prevail in a strict liability design-defect case if he
               or she demonstrates that the magnitude of the danger outweighs the
               utility of the product, as designed. Lamkin, 138 Ill. 2d at 529.
               Stated differently, "[t]he utility of the design must therefore be
               weighed against the risk of harm created" and "[i]f the likelihood
               and gravity of the harm outweigh the benefits and utilities of the
               product, the product is unreasonably dangerous." 63A Am. Jur.
               2d Product Liability § 978, at 146-47 (1997).

               Calles at 259.




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 4 of 8 PageID #:3361




The breaching round has been used millions of times because it has been proven safe and

effective in disrupting metal attachment points. It has allowed law enforcement and military

personnel all over the world to accomplish their missions of saving hostages’ lives and

successfully ending hostile incidents. Its benefits greatly outweigh the risks. This is particularly

true given the fact that the round is intended to hit metal every time it is used. The round does

not become unreasonably dangerous simply because a user misses the ultimate target—as was

true here. Under either test, as a matter of law plaintiff failed to prove a defective design.

        7.       As for the alleged defective manufacture, there was no expert evidence offered as

to the manufacturing process itself. Again, plaintiff did not offer any evidence as to any

governmental regulations, industry standards, and/or expert opinions regarding the manufacture

of a breaching round, let alone evidence that defendants violated them. There has been no

evidence that the zinc and other constituent elements were improperly compressed—whether

inadequately compressed or excessively compressed. There has been no evidence that the casing

of the round and the primer and gunpowder used to propel it were defective or inadequate for the

safe use of the round. There has been no evidence of a feasible and safe alternative

manufacturing process for the round. Plaintiff has offered to evidence that there was any problem

with how the round hitting plaintiff was manufactured. As the law states, an accident is not proof

of defective manufacture.

            8.   Plaintiff’s defective warning claim must also fail as a matter of law. Plaintiff did

not offer any expert evidence regarding any governmental regulations, industry standards, or

expert opinions regarding warnings. No expert, or anyone else, testified as to the hierarchy and

nature of warnings that must be given for a breaching round of a product reasonably similar to it.

No expert or anyone else explained the nature, purpose, and hierarchy of warnings that must be




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 5 of 8 PageID #:3362




given. The average juror does not have knowledge regarding what must be told to product users,

and how, particularly given that the expected user of a breaching round is a law enforcement

officer or a military person. The jury has been totally uninformed as to the standard to be applied

in judging plaintiff’s failure to warn claim.

        9.     Besides, defendants’ literature does tell any product user who read the literature

before using the round how to safely use it. The literature told them that the ultimate intended

target for a round is a hinge, latch, safety chain, doorknob, and locking mechanism—all metal

objects. If a user must shoot through a door to reach one of those objects, the ultimate target is

still the metal object, not the door itself. Hitting wood is merely incidental to hitting metal. It

makes common sense that if hitting wood alone causes a round to disintegrate into fine powder,

the round could not do its intended job—disrupting metal. That should have been patently clear

to anyone reading the literature. It certainly was clear to Glenn Murakami, the SWAT team

member who gave a demonstration of how to breach a door. The video of his demonstration

showed that he was shooting directly, and at extremely close range, at the metal objects he was

trying to disable. When he was shooting at the door latch, he shot through wood, but only to

disrupt the metal latch itself. The intended targets were always metal, and that information came

from the product literature. Plaintiff’s witness Eric Koty admitted that he was told to hit metal.

Defendants are entitled to JMOL as to the warnings claim.

        10.    Plaintiff points to evidence of fragments and partially intact rounds on the floor.

That evidence did not create an issue of fact as to the product. The problem with plaintiff’s

argument is that she shells were under the control of the shooters during the exercise. Whether

they hit the intended targets was never proven as to any shot fired during the exercise (other than

the demonstration shots by Glenn Murakami). There was never any expert analysis conducted




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 6 of 8 PageID #:3363




regarding those shots. And as to the shot that hit plaintiff, an investigator of the DuPage County

State’s Attorney’s office concluded that the shot did not strike the I-beam at all. It passed directly

though the wooden riser and soft carpet and struck plaintiff. The variable that shells were being

shot with unknown and unproven accuracy prevents plaintiff from ever proving any of his

theories of product defect.

        11.    Assuming that plaintiff is still offering a products liability/res ipsa loquitor claim,

JMOL should be granted for defendants as to it. The doctrine is not a good fit for products

liability, and defendants have found no Illinois case applying re ipsa loquitor as a products

liability theory. Moreover, defendants had either exclusive or concurrent control over the

breaching round at the time of the accident. The round was totally in the control of the SWAT

team.

        12.    As a matter of law, plaintiff has also failed to prove that a defective breaching

round was a proximate cause of his injury. The concept of sole proximate cause applies in

products liability actions. “In a strict product liability action, ‘a manufacturer can avoid all

responsibility where the evidence establishes that the sole proximate cause of the injury was

the conduct of another.” Lott v. ITW Food Equip. Group LLC, 2013 U.S. Dist. LEXIS 98503,

*89 (N.D. Ill.) (emphasis supplied); Ocampo v. Paper Converting Mach. Co., 2005 U.S. Dist.

LEXIS 17107, *35 (N.D. Ill.) (same); Maxwell v. Hobart Corp., 216 Ill. App. 3d 108, 113, 576

N.E.2d 268 (1st Dist. 1991) (same). The sole proximate cause need not be a negligent or fault-

worthy cause. McDonnell v. McPartlin, 192 Ill. 2d 505, 511, 736 N.E.2d 1074 (2000). And sole

proximate cause can come from a combination of actors or agencies, not just a single actor or

agency. Nolan v. Weil-McLain, 233 Ill. 2d 416, 445, 910 N.E.2d 549 (2009); Ready v.




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 7 of 8 PageID #:3364




United/Goedecke Services, Inc., 238 Ill. 2d 582, 592, 939 N.E.2d 417 (2010); Douglas v.

Arlington Park Racecourse LLC, 2018 IL App (1st) 162962, ¶37, 57-58, 117 N.E.3d 313.

        13.    Here, the sole proximate cause of plaintiff’s injury was a combination of actions

by the DuPage County Sheriff’s Office and the members of the SWAT team. They allowed a

live-fire training session in a residential neighborhood, where SWAT team members who did not

have all of the training normally provided were allow to shoot the breaching shotgun. Officer

O’Neill protested the use of live fire during the exercise, but his opinion was disregarded. They

did not coordinate and communicate activities during the exercise to ensure that no one, and

more specifically plaintiff, was downrange and in the line of fire. They did not stop Officer

Alaniz from shooting when it became apparent that he needed proper training. As concluded by

the County’s own investigation of the incident, Officer Alaniz, an inadequately trained SWAT

team member, did not hit the intended target nor the steel pole an I-beam in the closet with his

third shot—the very shot that hit plaintiff. Instead, he hit a wooden riser that allowed a fragment

to hit plaintiff. The evidence is undisputed that when a shooter misses the intended target, bad

and dangerous things can happen. In this case, they did. Whether these actions were fault-worthy

or not is irrelevant as a matter of law. They were causal, and together they amounted to the sole

proximate cause of the accident.

        Wherefore, Defendant,      SAFARILAND, LLC and DEFENSE TECHNOLOGY

CORPORATION OF AMERICA, respectfully requests judgment as a matter of law in their favor

and against plaintiff, DAVID HAKIM.


                                              Respectfully submitted,

                                              /s/ John W. Patton
                                              One of the Attorneys for the Defendants




7641245.1
   Case: 1:15-cv-06487 Document #: 205 Filed: 08/31/21 Page 8 of 8 PageID #:3365




John W. Patton, Jr.
Bar No.: 6186472 (IL)
PATTON & RYAN, LLC
330 N. Wabash Avenue, Suite 3800
Chicago, Illinois 60611
Ph: (312) 261-5160
Fax: (312) 261-5161
jpatton@pattonryan.com


                                CERTIFICATE OF SERVICE

I, Brian Flomer, a non-attorney, under penalties as provided by law pursuant to 735 ILCS 5/1-109,
hereby certify that on August 31st, 2021, I provided service to the person or persons listed on the
Service List below and caused the foregoing to be electronically filed with the United States
District Court for the Northern District of Illinois, Eastern Division, using the CM/ECF system.

                                        SERVICE LIST:

Attorney for Plaintiff
Edmund J. Scanlan
8 South Michigan Avenue, Suite 2700
Chicago, IL. 60603
Tel: (312) 422-0343
Fax: (312) 422-0358
Email: ejs@scanlanlawgroup.com




7641245.1
